FILE COPY




                                       COURT OF APPEALS
                                           SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                               CLERK
 TERRIE LIVINGSTON                         TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  SUE WALKER                                                                                 LISA M. WEST
  BILL MEIER                                        TEL: (817) 884-1900
  LEE GABRIEL                                                                               GENERAL COUNSEL
  BONNIE SUDDERTH                                  FAX: (817) 884-1932                       CLARISSA HODGES
  ELIZABETH KERR
  MARK T. PITTMAN                                 www.txcourts.gov/2ndcoa



                                                  April 6, 2017

    Paul Francis                                              Hon. George William Gallagher
    P.O. Box 13369                                            Judge, 396th District Court
    1178 W. Pioneer Parkway                                   Tim Curry Criminal Justice Center
    Arlington, TX 76013                                       401 W. Belknap, 6th floor
    * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76196
                                                              * DELIVERED VIA E-MAIL *
    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center                         Debra A. Windsor
    401 W. Belknap, 3rd Floor                                 Assistant District Attorney
    Fort Worth, TX 76196-0402                                 401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76196-0201
                                                              * DELIVERED VIA E-MAIL *
    Hon. David L. Evans
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Bldg.
    100 N. Calhoun St., 2nd Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:             Court of Appeals Number:          02-17-00022-CR
                                                      02-17-00023-CR
                    Trial Court Case Number:          1449444D
                                                      1449445D

    Style:          Jimmy Phillip Martin
                    v.
                    The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                                 Respectfully yours,

                                                                 DEBRA SPISAK, CLERK